Citation Nr: 0732155	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  04-30 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from December 1959 to December 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which determined that new and 
material evidence had not been submitted sufficient to reopen 
a previously denied claim for service connection for a 
bilateral knee disability.  The veteran disagreed with this 
decision in February 2004.  He perfected a timely appeal in 
August 2004 and requested a videoconference Board hearing 
which was held before the undersigned Acting Veterans Law 
Judge in June 2007.

Regardless of the RO's actions, the Board must make its own 
determination as to whether new and material evidence has 
been received to reopen this claim.  That is, the Board has a 
jurisdictional responsibility to consider whether a claim 
should be reopened, regardless of the RO's finding.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  In December 1998, the Board denied the veteran's claim 
for service connection for a bilateral knee disability; this 
decision was not appealed.

2.  New and material evidence has not been received since the 
December 1998 Board decision in support of the veteran's 
claim for service connection for a bilateral knee disability.



CONCLUSIONS OF LAW

1.  The December 1998 Board decision, which denied the 
veteran's claim for service connection for a bilateral knee 
disability, is final.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 3.104 (2007).

3.  Evidence received since the December 1998 Board decision 
in support of the claim for service connection for a 
bilateral knee disability is not new and material; 
accordingly, the claim of entitlement to service connection 
for a bilateral knee disability is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In connection with the claim to reopen, the RO satisfied the 
duty to notify in a pre-adjudication August 2003 letter which 
defined new and material evidence, advised the veteran of the 
reasons for the prior denial of the claim of service 
connection and noted the evidence needed to substantiate the 
underlying claim of service connection.  That correspondence 
satisfied the notice requirements as defined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006). 

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  As the claim for 
service connection for a bilateral knee disability is not 
reopened in this decision, no new disability rating or 
effective date for award of benefits will be assigned.  Given 
the foregoing, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Dingess, supra.

In any event, the RO provided the appellant with notice of 
the Dingess requirements in March 2006.  Although notice of 
Dingess requirements was post-decisional (i.e., after the 
January 2004 RO decision that is the subject of the current 
appeal), the veteran's claim was readjudicated in a February 
2007 Supplemental Statement of the Case (SSOC) after all 
applicable notification had been provided.  The February 2007 
SSOC also contained all relevant VCAA notice.  Further, the 
claimant has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  The veteran has not alleged any 
prejudice as a result of the untimely notification of the 
Dingess requirements, nor has any been shown.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the Board.  VA need not 
conduct an examination with respect to the claim of whether 
new and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection 
because the duty under 38 C.F.R. § 3.159(c)(4) applies to a 
claim to reopen only if new and material evidence is 
presented or secured.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  However, in this case, 
the RO offered the veteran an examination in November 2004.  
All known and available records relevant to the issue on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  
Thus, VA has substantially complied with the notice and 
assistance requirements and the veteran is not prejudiced by 
a decision on the claims at this time.

New and Material Evidence

In a December 1998 decision, the Board denied the veteran's 
claim for service connection for a bilateral knee disability.  
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier. 38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2006).  Because the veteran did not appeal 
the December 1998 Board decision to the United States Court 
of Appeals for Veterans Claims (Court), it became final.

The claim for entitlement to service connection for a 
bilateral knee disability may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The veteran filed this application to reopen his 
claim for service connection for a bilateral knee disability 
in June 2003.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final Board 
decision in November 1998 consisted of the veteran's service 
medical records and his lay statements.  The Board found 
that, although the veteran's service medical records showed 
in-service treatment for bilateral knee pain, there were no 
relevant clinical findings of any bilateral knee problems at 
his separation physical examination.  The only evidence of a 
continuity of bilateral knee symptomatology since active 
service were the veteran's lay statements.  The Board 
concluded that this evidence could not establish a continuity 
of symptomatology since service for the veteran's claimed 
bilateral knee disability since it was dated in 1993, or 
several decades after his service separation.  Accordingly, 
in the absence of a medical nexus between the veteran's 
claimed bilateral knee disorder and active service, the claim 
was denied.

In June 2003, the veteran applied to reopen his previously 
denied claim for service connection for a bilateral knee 
disability.  With respect to the veteran's application to 
reopen a previously denied claim for service connection for a 
bilateral knee disability, the Board finds that the veteran 
has submitted evidence that is cumulative of other evidence 
of record, does not relate to an unestablished fact, and does 
not raise a reasonable possibility of substantiating this 
claim.  

The newly submitted evidence includes records from a private 
physician showing post-service treatment in 1999, 2003, and 
in 2007 for bilateral knee complaints, including pain, 
arthritis, and degenerative joint disease; the evidence that 
was of record at the time of the November 1998 Board decision 
did not contain such diagnoses.  However, there is still no 
competent evidence in the newly submitted evidence that links 
the veteran's bilateral knee disability to active service.  

The Board observes that, after reviewing the veteran's 
complete claims file, including his service medical records, 
the VA examiner concluded in November 2004 that the veteran's 
degenerative joint disease of both knees was not likely 
related to active service.  That negative opinion obviously 
does not raise a reasonable possibility of substantiating the 
claim.  Thus, it is not new and material evidence sufficient 
to reopen the claim. 

Following outpatient treatment in June 2007, in which the 
veteran reported to a private physician that he had incurred 
"a significant knee injury" and also had experienced knee 
pain during active service, a private physician (who was not 
clearly identified) stated "it is possible" that the 
veteran's post-traumatic left knee arthritis was a post-
traumatic arthritis from an injury incurred in active 
service.  However, the Board finds that this February 2007 
opinion from a private physician is too speculative on the 
issue of whether the claimed bilateral knee disability is 
related to active service.  See 38 C.F.R. § 3.102 (2007); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Medical opinions 
which are speculative or inconclusive in nature cannot 
support a claim.  Libertine v. Brown, 9 Vet. App. 521 (1996). 

The veteran has offered testimony in his June 2007 Travel 
Board hearing and contentions in other lay statements 
submitted to VA in which he argued that he incurred a 
bilateral knee disability during active service.  The 
veteran, as a lay person, would not be competent to render a 
probative opinion on a medical matter such as the etiology of 
a bilateral knee disability.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  In addition, the veteran's newly submitted 
statements and hearing testimony are cumulative of statements 
that were of record at the time of the November 1998 Board 
decision.  

Absent any objective medical evidence of a nexus between the 
veteran's bilateral knee disability and active service, the 
newly received evidence does not raise a reasonable 
possibility of substantiating the claim for service 
connection for a bilateral knee disability.  Accordingly, the 
Board finds that, as new and material evidence has not been 
received, the claim for service connection for a bilateral 
knee disability is not reopened.



ORDER

As new and material evidence has not been received, the claim 
for service connection for a bilateral knee disability is not 
reopened.




____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


